Order entered April 14, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00128-CV

                   IN THE INTEREST OF A.B.K., A CHILD

               On Appeal from the 470th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 470-30142-2019

                                      ORDER

      Before the Court is the April 12, 2021 request of Tanner Joy Feast, Official

Court Reporter for the 470th Judicial District Court, for an extension of time to file

the reporter’s record. By letter dated today, the Court has requested jurisdictional

briefing and suspended the deadline for the reporter’s record pending a

determination of jurisdiction. Should the Court determine it has jurisdiction over

this appeal, it will set a new deadline for the reporter’s record. Accordingly, we

DENY Ms. Feast’s request as moot.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE